Exhibit 10.34

 

ELEVENTH AMENDMENT TO
CREDIT AGREEMENT

 

THIS ELEVENTH AMENDMENT TO CREDIT AGREEMENT (“Eleventh Amendment”) dated as of
April 25, 2003, by and among SUCCESSORIES, INC., an Illinois corporation,
SUCCESSORIES OF ILLINOIS, INC., an Illinois corporation, and CELEX SUCCESSORIES,
INC., a Canadian corporation (hereinafter, together with their successors in
title and assigns, called the “Borrowers” and each of which individually is a
“Borrower”), THE PROVIDENT BANK, as Agent, an Ohio banking corporation
(“Agent”), and various Lenders as set forth in the Credit Agreement.

 

PRELIMINARY STATEMENT

 

WHEREAS, Borrowers, Agent and Lenders have entered into a Credit Agreement dated
as June 20, 1997, as amended by a First Amendment dated as of July 16, 1997, a
Second Amendment dated as of May 14, 1998,  a Third Amendment dated as of
September 1, 1998, a Fourth Amendment dated as of April 28, 1999,  a Fifth
Amendment dated as of April 6, 2000, a Sixth Amendment dated as of August 28,
2000, a Seventh Amendment dated as of September 4, 2001, an Eighth Amendment
dated as of December 3, 2001, a Ninth Amendment dated as of June 7, 2002 and a
Tenth Amendment dated as of September 11, 2002 (as so amended, the “Credit
Agreement”);

 

WHEREAS, Borrowers have requested that Lenders extend the maturity date of the
Notes from June 1, 2003 to June 30, 2003, and the Lenders have agreed to extend
such maturity date; and

 

WHEREAS, Borrowers, Agent and Lenders now wish to amend the Credit Agreement in
accordance with the terms and provisions hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to supplement and
amend the Credit Agreement upon such terms and conditions as follows:

 


1.                                       CAPITALIZED TERMS.  ALL CAPITALIZED
TERMS USED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE CREDIT
AGREEMENT UNLESS THE CONTEXT HEREOF REQUIRES OTHERWISE. ANY DEFINITIONS AS
CAPITALIZED TERMS SET FORTH HEREIN SHALL BE DEEMED INCORPORATED INTO THE CREDIT
AGREEMENT AS AMENDED BY THIS ELEVENTH AMENDMENT.


 


2.                                       DEFINITIONS.


 


(A)                                  THE FOLLOWING DEFINITION CONTAINED IN
SECTION 1.2 OF THE CREDIT AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“Termination Date” means the earlier of (a) June 30, 2003, (b) the date upon
which the entire principal of the Notes shall become due pursuant to the
provisions hereof (whether as a result of acceleration by Agent or the Requisite
Lenders or otherwise);

 

1

--------------------------------------------------------------------------------


 

(c) the date upon which the Credit Commitments terminate pursuant to Section 9.2
hereof; or (d) the date on which the Loans shall be paid in full.

 


(B)                                 SECTION 1.2 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED TO ADD THE FOLLOWING DEFINITION TO READ IN ITS ENTIRETY AS
FOLLOWS:


 

“Eleventh Amendment Closing Date” means the day on which the Eleventh Amendment
to Credit Agreement is executed and delivered by all applicable parties.

 


3.                                       REAFFIRMATION OF COVENANTS, WARRANTIES
AND REPRESENTATIONS.  BORROWERS HEREBY AGREE AND COVENANT THAT ALL
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT AGREEMENT INCLUDING,
WITHOUT LIMITATION, ALL OF THOSE REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE 5 THEREOF, ARE TRUE AND ACCURATE AS OF THE DATE HEREOF AND EXCEPT TO THE
EXTENT THAT SUCH RELATE TO A SPECIFIC DATE.  BORROWERS FURTHER REAFFIRM ALL
COVENANTS SET FORTH IN THE CREDIT AGREEMENT, AND REAFFIRM EACH OF THE
AFFIRMATIVE COVENANTS SET FORTH IN ARTICLE 6, ALL FINANCIAL COVENANTS SET FORTH
IN ARTICLE 7, EXCEPT TO THE EXTENT MODIFIED OR AMENDED BY THIS ELEVENTH
AMENDMENT, AND ALL NEGATIVE COVENANTS SET FORTH IN ARTICLE 8 THEREOF, AS IF
FULLY SET FORTH HEREIN.


 


4.                                       AMENDMENT OF NOTES.  THE PARTIES HEREBY
AGREE AND CONSENT THAT NOTWITHSTANDING ANY TERMS TO THE CONTRARY SET FORTH IN
THE REVOLVING CREDIT NOTES, THE TERM LOAN NOTES OR THE CREDIT AGREEMENT, THE
MATURITY DATE OF EACH OF THE NOTES SHALL BE EXTENDED FROM JUNE 1, 2003 TO THE
TERMINATION DATE, AT WHICH TIME THE ENTIRE OUTSTANDING PRINCIPAL AMOUNT OF EACH
OF THE NOTES AND ALL ACCRUED AND UNPAID INTEREST THEREON SHALL THEREUPON BECOME
DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND.


 


5.                                       CONDITIONS PRECEDENT TO CLOSING OF
ELEVENTH AMENDMENT.  ON OR PRIOR TO THE ELEVENTH AMENDMENT CLOSING DATE, EACH OF
THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED:


 


(A)                                  DOCUMENTS.  EACH OF THE DOCUMENTS TO BE
EXECUTED AND DELIVERED AT THE ELEVENTH AMENDMENT CLOSING AND ALL OTHER
CERTIFICATES, DOCUMENTS AND INSTRUMENTS TO BE EXECUTED IN CONNECTION HEREWITH
SHALL HAVE BEEN DULY AND PROPERLY AUTHORIZED, EXECUTED AND DELIVERED BY
BORROWERS AND SHALL BE IN FULL FORCE AND EFFECT ON AND AS OF THE ELEVENTH
AMENDMENT CLOSING DATE.


 


(B)                                 LEGALITY OF TRANSACTIONS.  NO CHANGE IN
APPLICABLE LAW SHALL HAVE OCCURRED AS A CONSEQUENCE OF WHICH IT SHALL HAVE
BECOME AND CONTINUE TO BE UNLAWFUL (I) FOR AGENT AND EACH LENDER TO PERFORM ANY
OF THEIR AGREEMENTS OR OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS, OR (II) FOR
BORROWERS TO PERFORM ANY OF THEIR AGREEMENTS OR OBLIGATIONS UNDER ANY OF THE
LOAN DOCUMENTS.


 


(C)                                  PERFORMANCE.  EXCEPT AS SET FORTH HEREIN,
BORROWERS SHALL HAVE DULY AND PROPERLY PERFORMED, COMPLIED WITH AND OBSERVED
EACH OF THEIR COVENANTS, AGREEMENTS AND OBLIGATIONS CONTAINED IN EACH OF THE
LOAN DOCUMENTS.  EXCEPT AS SET FORTH HEREIN, NO EVENT SHALL HAVE OCCURRED ON OR
PRIOR TO THE ELEVENTH AMENDMENT CLOSING DATE, AND NO CONDITION SHALL EXIST ON
THE ELEVENTH AMENDMENT CLOSING DATE WHICH CONSTITUTES A DEFAULT OR AN EVENT OF
DEFAULT.


 


2

--------------------------------------------------------------------------------



 


(D)                                 PROCEEDINGS AND DOCUMENTS.  ALL CORPORATE,
GOVERNMENTAL AND OTHER PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED ON THE ELEVENTH AMENDMENT CLOSING DATE, EACH OF THE OTHER LOAN
DOCUMENTS AND ALL INSTRUMENTS AND DOCUMENTS INCIDENTAL THERETO, SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


(E)                                  NO CHANGES.  SINCE THE DATE OF THE MOST
RECENT BALANCE SHEETS OF BORROWERS DELIVERED TO AGENT, NO CHANGES SHALL HAVE
OCCURRED IN THE ASSETS, LIABILITIES, FINANCIAL CONDITION, BUSINESS, OPERATIONS
OR PROSPECTS OF BORROWERS WHICH, INDIVIDUALLY OR IN THE AGGREGATE, ARE MATERIAL
TO BORROWERS, EXCEPT AS OTHERWISE DISCLOSED TO LENDERS AND AGENTS IN WRITING,
AND AGENT SHALL HAVE COMPLETED SUCH REVIEW OF THE STATUS OF ALL CURRENT AND
PENDING LEGAL ISSUES AS AGENT SHALL DEEM NECESSARY OR APPROPRIATE.


 


6.                                       MISCELLANEOUS.


 


(A)                                  BORROWERS SHALL REIMBURSE AGENT FOR ALL
FEES AND DISBURSEMENTS OF LEGAL COUNSEL TO AGENT WHICH SHALL HAVE BEEN INCURRED
BY AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION, REVIEW, EXECUTION AND
DELIVERY OF THIS ELEVENTH AMENDMENT AND THE HANDLING OF ANY OTHER MATTERS
INCIDENTAL HERETO.


 


(B)                                 ALL OF THE TERMS, CONDITIONS AND PROVISIONS
OF THE CREDIT AGREEMENT NOT HEREIN MODIFIED SHALL REMAIN IN FULL FORCE AND
EFFECT.  IN THE EVENT A TERM, CONDITION OR PROVISION OF THE CREDIT AGREEMENT
CONFLICTS WITH A TERM, CONDITION OR PROVISION OF THIS ELEVENTH AMENDMENT, THE
LATTER SHALL GOVERN.


 


(C)                                  THIS ELEVENTH AMENDMENT SHALL BE GOVERNED
BY AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF OHIO.


 


(D)                                 THIS ELEVENTH AMENDMENT SHALL BE BINDING
UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
HEIRS, SUCCESSORS AND ASSIGNS.


 


(E)                                  THIS ELEVENTH AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 

[Remainder of this page intentionally left blank. Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, this Eleventh Amendment has been duly executed and delivered
by or on behalf of each of the parties as of the day and year first above
written.

 

 

BORROWERS:

 

 

 

 

SUCCESSORIES, INC., an Illinois corporation

 

 

 

 

By:

/s/  John C. Carroll

 

 

Name:

John C. Carroll

 

Title:

Interim President

 

 

 

 

SUCCESSORIES OF ILLINOIS, INC., an Illinois corporation

 

 

 

 

By:

/s/  John C. Carroll

 

 

Name:

John C. Carroll

 

Title:

Interim President

 

 

 

 

CELEX SUCCESSORIES, INC., a Canadian corporation

 

 

 

 

By:

/s/  John C. Carroll

 

 

Name:

John C. Carroll

 

Title:

Interim President

 

 

 

 

AGENT:

 

 

 

 

THE PROVIDENT BANK, as Agent, an Ohio banking corporation

 

 

 

 

By:

/s/  Nick Jevic

 

 

Name:

Nick Jevic

 

Title:

Senior Vice President

 

 

 

 

LENDERS:

 

 

 

 

THE PROVIDENT BANK, an Ohio banking corporation

 

 

 

 

By:

/s/  Nick Jevic

 

 

Name:

Nick Jevic

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------